505 F.2d 118
Vicente RUIZ-SALAZAR and Juanita Almanza De Ruiz, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 74-1489.
United States Court of Appeals, Fifth Circuit.
Dec. 13, 1974.

Joseph J. Rey, Jr., El Paso, Tex., for petitioners.
William B. Saxbe, Atty. Gen., U.S. Dept. of Justice, Washington, D.C., Frank D. McCown, U.S.Atty., Fort Worth, Tex., Rex Young, Atty., John L. Murphy, Gov.  Regulations Sec. Crim.  Div., Washington, D.C., District Director, U.S. Dept. of Justice, Immig. & Naturalization, Dallas, Tex., Troy A. Adams, Jr., Dist. Dir., Immig. & Nat., New Orleans, La., for respondent.
Before BROWN, Chief Judge, and AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
On the authority of Gonzalez de Moreno v. United States Immigration and Naturalization Service,1 5 Cir., 1974, 492 F.2d 532, Section 241(f) of the Immigration and Nationality Act, 8 U.S.C. 1251(f) is applicable to aliens who fraudulently or through misrepresentation obtain visas, documentation, or entry into the United States.  Consequently, this case is controlled by Gonzalez, supra, and its progeny.  Cortez-Flores v. Immigration and Naturalization Service, 5 Cir., 1974, 500 F.2d 178; Castro-Guerrero v. Immigration and Naturalization Service, 5 Cir., 1974, 503 F.2d 964 (1974).


2
Reversed.



1
 Citing the Supreme Court case of Immigration and Naturalization Service v. Errico, 1966, 385 U.S. 214, 217, 87 S.Ct. 473, 476, 17 L.Ed.2d 318